DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-3, 5-18 are currently pending in the application
Claims 13-17 have been restricted and withdrawn from consideration.
Claims 1-3, 5-18 are rejected.
This action is made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
at least one condition detector disposed in the shipping container
at least one data collection device 
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 5-6, 8-12  are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US20160029578A1) herein Martin in view of Olaleye (US20130289762) and in view of Lewis (US9101096B1).
	Regarding claim 1:
 Martin teaches:
An environmental control and transport system for agricultural products comprising: (Abstract and Figures)
a shipping container (Figure 1, Reference 1)
comprising at least one zone (Figure 2-7, 9-13, 19, 20, 28 Reference 4)
for containing an agricultural product therein, (para0049)
wherein the shipping container is a self-powered electric unit; (Figures 24, References 90-91, Power supply, para0072-0073)
and an environmental control system including an HVAC unit operatively coupled to the shipping container, controlling temperature in the at least one zone(Figure 1, Reference 60, Figure 23, 24, Reference 6, para0063)
wherein the transport system is configured to control at least one environmental condition in the at least one zone of the shipping container (para0063)
However, Martin doesn’t teach:
an evaporator operatively coupled to the shipping container, the evaporator controlling temperature;
the at least one environmental condition comprising ethylene.
Olaleye teaches:
An environmental control and transport system for agricultural products ( Fig. 1, transport unit 100) comprising:
a shipping container comprising at least one zone for containing an agricultural product therein (para0002)
 and an evaporator operatively coupled to the shipping container, (Fig. 1, Reference 115, para0019)
the evaporator controlling temperature of the at least one zone; (para0019)
It would have been obvious to one of ordinary skill in the art before effective filing date to modify the environmental control and transport system of Martin such that it comprised an evaporator as taught by Olaleye to ensure that the plants growing within the shipping container are not susceptible to contaminants or disease from microbes, fungi, bacteria and the like. 

the at least one environmental condition comprising ethylene.
Lewis teaches:
A plant growing system comprising (Abstract and Figures)
Wherein the plant growing system is configured to control at least one environmental condition in at least one zone, the at least one environmental condition comprising ethylene. (col 3, ln 46-54, col 8 lns 41-43)
It would have been obvious to one of ordinary skill in the art to modify the growing system of Martin as modified by Olaleye such that it further controlled the environmental condition ethylene as taught by Lewis to remove any contaminants or components that may harm the growth of the plants (col 3 lns 46-54). 
Regarding claim 2:
Martin as modified by Olaleye and Lewis discloses all the limitations of claim 1. Martin further teaches:
further comprising a hydroponics system disposed in the shipping container for growth of the agricultural product, (para0049, 0038)
the hydroponics system comprising at least one hydroponics support for supporting the agricultural product, (Figure 20, Reference 17, 46)
However, Martin doesn’t teach but Lewis further teaches:
a condensate collection system that collects condensate from respiration loads produced by the agricultural product and environment, the condensate supplementing the growth system (column 2, lines 35-43, column 11, lines 4-31)  

Regarding claim 3:
Martin as modified by Olaleye and Lewis discloses all the limitations of claim 1. Martin also teaches:
wherein the at least one zone of the shipping container comprises a plurality of zones, (Figure 2-18, 28 Reference 40)
wherein the at least one environmental condition of each of the zones are independently controllable. (para0060-0063)
Regarding claim 5:
Martin as modified by Olaleye and Lewis discloses all the limitations of claim 1. Martin further teaches:
further comprising a control device in wireless communication with the evaporator, the control device providing a user control over the at least one environmental condition within the shipping container. (Figure 24, Reference 50, para0060 - 0063)
Regarding claim 6:
Martin as modified by Olaleye and Lewis discloses all the limitations of claim 5. Martin further teaches:
wherein the control device is in wireless communication with at least one condition detector disposed in the shipping container to monitor the environmental condition of the at least one zone within the shipping container. (Figure 24, References 62, 64-66, para60-0063)
Regarding claim 8:
 Martin as modified by Olaleye and Lewis discloses all the limitations of claim 1. Martin also teaches:
further comprising a lighting system disposed within the shipping container. (Figures 1-20, Reference 3, para0051-0054)
Regarding claim 9:
 Martin as modified by Olaleye and Lewis discloses all the limitations of claim 8. Martin also teaches:
wherein the lighting system comprises a plurality of LEDs. (para0053, lines 9-12)
Regarding claim 10:
Martin as modified by Olaleye and Lewis discloses all the limitations of claim 8. Martin also teaches:
wherein the lighting system is powered by the shipping container. (para0073, Figure 24)
Regarding claim 12:
 Martin as modified by Olaleye and Lewis discloses all the limitations of claim 1. Martin also teaches:

    PNG
    media_image1.png
    182
    475
    media_image1.png
    Greyscale

wherein the shipping container includes a plurality of wheels for transport of the agricultural product. (Figures 1, 6-8, 21, 26)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US20160029578A1) herein Martin, in view of Olaleye (US20130289762), in view of Lewis (US9101096B1) and in view of Whittingham (US9497905B2).  
	Regarding claim 7:
Martin as modified by Olaleye and Lewis discloses all the limitations of claim 1. Martin does teach:
wherein the shipping container includes at least one data collection device located within the shipping container (para0059-0060, “a computer system”)
Martin doesn’t teach:
wherein the shipping container includes at least one data collection device in wireless communication with a cloud data storage system for tracking the at least one environmental condition of the shipping container and growth of the agricultural product.
Whittingham teaches:
a plant growth system (Figures and Abstract)
at least one data collection device (Figure 1, Reference 123-125)
in wireless communication with a cloud data storage system for tracking environmental conditions of the shipping container and growth of the agricultural product. (see Figure 1, column 3, lines 43-54)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the environmental control and transport system of Martin as modified by Olaleye and Lewis such that it further comprises at least one data collection device in wireless communication with a cloud data storage system for tracking environmental conditions of the shipping container and growth of the agricultural product as taught by Whittingham to provide the user the ability to access, monitor, and modify the growth system digitally from anywhere using data collection device in wireless communication with the cloud  data storage system. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US20160029578A1) herein Martin and in view of Olaleye (US20130289762) and in view of Helene et al. (US20140115958A1). 
Regarding claim 11:
 Martin as modified by Olaleye discloses all the limitations of claim 9. However, Martin as modified by Olaleye doesn’t teach: 
the lighting system comprising a plurality of light spectrum analyzers manually or wirelessly connected to a system controller and configured to adjust the plurality of LEDs for agricultural growth.
Helene teaches:
an environmental control and transport system for agricultural products comprising a shipping container, (Figures 1-4)
a lighting system (Figure 11A, Reference 486)
the lighting system comprising a plurality of light spectrum analyzers manually or wirelessly connected to a system controller and configured to adjust the plurality of LEDs for optimized agricultural growth. (Figure 11A, Reference 1114c, para0078)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the environmental control and transport system of Martin as modified by Olaleye such that it further comprises plurality of light spectrum analyzers as taught by Helene to customize and adjust the level of light provided to each plant within the plurality of zones within the hydroponic system. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US20160029578A1) herein Martin, in view of Olaleye (US20130289762), in view of Lewis (US9101096B1), and in view of Whittingham (US9497905B2), in view of Helene et al. (US20140115958A1).  
The content of claim 18 is identical in subject matter previously discussed in claims 1-3, 5-17. Please refer back to rejected claims. 
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
	Applicant traversed the objection to the Drawings stating that the "applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented..." and an express illustration of the features is not necessary for understanding by one of ordinary skill in the art.
	This is not found persuasive because under 37 CFR 1.83(a) the drawings must show every feature of the invention specified in the claims.

With regards to the 35 USC 112a rejections of claim 2, 4. Applicant argued that “condensate that supplements the hydroponic system” is enabled and pointed to page 5 of the specification as support.
	Page 5 only states:
Referring to FIG. 2, with continued reference to FIG. 1, in some embodiments a hydroponics system 22 is provided to avoid the need for soil during growth of the agricultural products. In the illustrated embodiment, each zone 18 includes a hydroponics stand 24 that supports the agricultural products 26. Water 28 is provided to the hydroponics stand 24, as needed. To increase efficiency of the hydroponics system 22, the water 28 provided may be supplemented by condensate 30 formed by the evaporator 20 with the use of respiration loads 32 that are emitted from the agricultural products 26.  
Since this is a generalized statement stating that the present invention is able to do so, the examiner recognizes that combination of the prior art that is enabled to perform the recited limitations will be acceptable to teach it. Therefore, the rejection is withdrawn. 
Claim 4 is canceled, so the rejection is withdrawn. 
Applicant argued that Martin and Olaleye do not teach “wherein the transport system is configured to control at least one environmental condition in the at least one zone of the shipping container, the at least one environmental condition comprising ethylene”. 
Applicant’s arguments, see page 8, filed 02/16/2021, with respect to the rejection(s) of claim(s) 1, 3-4, 5-6, 8-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further Lewis. See rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.M.A./Examiner, Art Unit 3643     

/MARC BURGESS/Primary Examiner, Art Unit 3642